Citation Nr: 1616052	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disability.  

2. Entitlement to a rating in excess of 10 percent for hypertension.  

3. Entitlement to a rating in excess of 0 percent for arteriosclerotic peripheral vascular disease of the right lower extremity.  

4. Entitlement to a rating in excess of 0 percent for right knee strain prior to October 5, 2015, and 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to March 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for low back pain, continued a 10 percent rating for hypertension and a 0 percent rating for arteriosclerotic vascular disease of the right lower extremity, and granted service connection for right knee strain, rated 0 percent, effective April 25, 2008.  The Veteran's record is now in the jurisdiction of the Oakland, California, RO.  In a May 2010 VA Form 9, the Veteran requested a hearing before the Board; in a statement received in January 2016, he withdrew such request.  In the interim, an October 2015 rating decision increased the rating for right knee strain to 10 percent, effective October 5, 2015.  

The Board notes that the Veteran's record contains a VA Form 21-22, signed by the Veteran and acknowledged by VA in August 2001, appointing Disabled American Veterans (DAV) as representative.  Subsequently, the Veteran submitted another VA Form 21-22, which he signed in May 2012, appointing the California Department of Veterans Affairs as representative.  However, the signature line for the representative on this form was left blank, as was the "VA USE ONLY" section, which is used to acknowledge the appointment of a representative.  38 C.F.R. § 14.631(a)(1)(iv) requires a signature from the representative to obligate representation.  As DAV has continued to be listed as the representative in this case throughout the record, and the Veteran has never taken any issue with the acknowledgement of DAV as his representative, the Board will proceed to adjudicate the claim as done below, continuing to recognize DAV as the Veteran's current appointed representative.  

The issue of an increased rating for arteriosclerotic peripheral vascular disease of the right lower extremity addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran's thoracic spine degenerative disc disease (DDD) manifested to a compensable degree within the first postservice year.  

2. Throughout the period for consideration, the Veteran's hypertension is shown to have been manifested by a history of diastolic pressures predominantly 100 or more and continuous medication required for control; diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more are not shown.  

3. Throughout the appeal period, the Veteran's right knee disability has been manifested by arthritis with painful (but less than compensable) limitation of flexion; compensable limitation of flexion or extension, instability, and/or symptomatic or dislocated semilunar cartilage are not shown.


CONCLUSIONS OF LAW

1. Service connection for thoracic spine DDD is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2. A rating in excess of 10 percent for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (Code) 7101 (2015).  

3. A 10 percent, but no higher, rating for the Veteran's right knee disability prior to October 5, 2015, is warranted; and a rating in excess of 10 percent from that date is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in July 2008, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in July 2008, September 2008, May 2013, March 2014, and October 2015.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for a thoracolumbar spine disability.  He asserts that he has had back pain since service.  It is not in dispute that he has a thoracolumbar spine disability, as private treatment records show diagnoses of thoracic and lumbosacral spine DDD.  The Veteran's DD Form 214 indicates that he separated from service on March 31, 2001.  A November 2001 radiology report notes that thoracic spine X-rays revealed minimal DDD.  Under Code 5003 for degenerative arthritis, a 10 percent rating is warranted when there is arthritis with X-ray evidence of involvement of 2 or more minor joint groups.  See 38 C.F.R. §§  4.45(f), 4.71a.  As the preponderance of the evidence shows that the Veteran's thoracic spine DDD manifested to a compensable degree within a year following his separation from service, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is warranted.  

Increased Rating Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Hypertension

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  The Veteran's claim for an increased rating for the service-connected hypertension was received on April 25, 2008.  Hence, the Board has considered whether there was an ascertainable increase in his hypertension in the year prior to April 25, 2008.  

Under Code 7101, which pertains to rating hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted when diastolic pressures are predominantly 100 or more, or; systolic pressures are predominantly 160 or more, or; as a minimum evaluation with a history of diastolic pressures predominantly 100 or more and continuous medication required for control.  A 20 percent rating is warranted when diastolic pressures are predominantly 110 or more, or; systolic pressures predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressures are predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104.  

On September 2008 VA examination, it was noted that the Veteran's hypertension was diagnosed in July 2007 and has been treated with Diovan without any recent changes in medication.  On clinical examination, his blood pressure was 140/90, 140/92, and 142/88.  It was noted that the hypertension did not interfere with the Veteran's ability to do his job.  

October 2008 private treatment records from the Regional Medical Center of San Jose note that in the Veteran's blood pressure was 158/96, 147/100, and following a surgical procedure it was 111/83.  In November 2009, it was noted that his blood pressure fluctuated between 113/66 and 142/96.  

A December 2009 private treatment record from Stanford Hospital shows that the Veteran's blood pressure was 130/80.  

November 2009 private treatment records from the Regional Medical Center of San Jose show that the Veteran was prescribed daily Diovan, Amlodipine, and aspirin.  His blood pressure was 120/70, 130/70, 162/93, 151/91, 142/91, 162/93, and was noted to fluctuate between 113/66 to 142/96.  On a November 2009 treadmill stress test, his blood pressure was 147/96 (resting), 145/78, 160/90, and 156/89 (on recovery).  

Private treatment records from J.F., M.D., note that the Veteran's blood pressure was 122/85 in October 2007; 125/80 in March 2008; 121/75 in September 2008; 117/80 in October 2008; 132/86 in February 2009; 108/70 in May 2009; 169/90 and 128/80 in November 2009; 112/75 and 130/88 in December 2009; 122/72 in February 2010; 148/96 and 145/91 in April 2010; 122/72 in May 2010; 130/93 in August 2010; 128/84 in September 2010; 137/74 in December 2010; 139/89 and 116/72 in March 2011; 133/78 in April 2011; 119/79 in August 2011; 128/70 in October 2011; 114/70 in January 2012; 132/89 in April 2012; 122/70 in August 2012; 135/95 in October 2012; 132/82 in December 2012; 131/85 in February 2013; 131/85 in May 2013; and 130/82 in August 2013.  

Private treatment records from R.K., M.D., note that the Veteran's blood pressure was 169/90 in November 2009; 154/108 in January 2010; 140/90 in February 2010; 137/101 in May 2010.  

April 2010 private treatment records from Regional Medical Center of San Jose show that the Veteran's blood pressure was 157/99, 148/97, 161/98, 164/101, and 146/76.  

In September 2010 statements, the Veteran and his wife assert that he has been taking medication for hypertension since 2001, initially Lisinopril, which gave him side effects of a dry cough, and then Diovan daily.  He stated that his diastolic blood pressure still remains about 80-90 despite the medication.  Amlodipine was then added to maintain a therapeutic range of systolic pressure of 120-130 and diastolic of 50-60 to prevent stroke.  

Private treatment records from S.C., M.D., note that the Veteran's blood pressure was 132/70 in October 2010; 142/98 and 146/100 in January 2011; and 152/96 and 130/94 in February 2011.  In February 2011, it was noted that his hypertension was not well controlled, but had improved.  In August 2011 it was noted that his blood pressure was well controlled.  His blood pressure was 132/90 in August 2011 and 140/92 in December 2011.  

On May 2011 VA (genitourinary) examination, it was noted that the Veteran's blood pressure ran between 140-150/97-100.  It was noted that the dosage of Diovan and Amlodipine was recently increased.  On clinical examination his blood pressure was 178/106.  

A May 2012 hypertension disability benefits questionnaire from Dr. J.F. indicates that the Veteran's hypertension was diagnosed in July 2001 and is treated with Diovan and Amlodipine.  Blood pressure readings were 128/70 in October 2011, 119/70 in January 2012, and 132/89 in April 2012.   It was noted that the Veteran's hypertension does not impact his ability to work.  

Private treatment records from Sequoia Surgical Pavilion show that the Veteran's blood pressure was 155/90 in December 2012 and 151/94 in June 2012.  

On May 2013 VA examination, the Veteran endorsed frontal headaches, usually while at work at the post office; he sits down to rest and takes Tylenol.  It was noted that the Veteran recently required an increase in his dual medication doses to keep diastolics below 100.  The examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On clinical examination, blood pressure readings were 176/98, 179/108, and 182/100.  

On October 2015 VA examination, it was noted that the Veteran's hypertension was diagnosed in 2001 and requires continuous medication for treatment.  In May 2013, the Veteran was prescribed two anti-hypertensive medications daily; he is now prescribed four anti-hypertensive medications daily.  It was noted that the Veteran had a history of diastolic blood pressure elevation to predominantly 100 or more.  On clinical examination, his blood pressure was 175/96, 179/105, and 168/96.  The examiner indicated that the hypertension did not impact Veteran's ability to work.  

The evidence shows that throughout the period for consideration the Veteran's hypertension has been manifested by a history of diastolic blood pressures predominantly 100 or more and continuous medication required for control.  In a February 2016 appellant's brief, the Veteran's representative asserts that the Veteran has flare-ups productive of higher than normal blood pressure readings of diastolic pressure over 110 and systolic pressure predominantly at 200, requiring close attention and care.  However, blood pressure readings taken throughout do not show systolic pressures predominantly 200 or more, or diastolic pressures predominantly 110 or more.  Notably, none of the blood pressure readings show a systolic pressure of 200 or more or a diastolic pressure of 110 or more.  Therefore, a rating in excess of 10 percent for the Veteran's hypertension is not warranted for any period under consideration.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's hypertension disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture.  The schedular rating assigned for throughout is, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected hypertension.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  The Veteran shows that the Veteran has worked for the postal service during this appeal.  See 2013 VA examination report.  According to the 2008, 2012, and 2015 VA examination reports, his hypertension did not impact his ability to work.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for hypertension; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  

Right Knee Disability

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's right knee is currently assigned staged ratings of 0 percent (under a Code 5003-5260 for degenerative arthritis and limitation of flexion of the knee) prior to October 5, 2015, and 10 percent thereafter.  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

March and April 2008 private treatment records from Valley Radiology Medical Associates note a history of right knee pain.  March 2008 radiology revealed a diffuse moderate ACL sprain, mild PCL strain, small tear of the medial meniscus posterior, medial collateral ligament sprain, popliteus muscle tear with associated strain and edema, mild tendinitis, and minor degenerative changes.  April 2008 right knee X-rays revealed minor degenerative changes in the knee and bony enthesophytes at the anterior superior patella.  

On July 2008 VA examination, the Veteran reported constant pain since earlier that year and denied flare-ups.  It was noted that he worked as a maintenance technician on large machinery.  On physical examination, right knee range of motion (ROM) was 135 degrees flexion and 0 degrees extension.  There was no instability or additional limitation due to pain, fatigue, weakness, or lack of endurance on repetitive testing.  July 2008 X-rays of the right knee were normal.  

In a July 2008 statement, the Veteran asserted that his right knee was swollen and tender to touch, and he was unable to put too much pressure and weight on it while walking.  His knee pain occasionally interfered with his sleep.  He indicated that he was instructed to avoid running, jogging, bending, and squatting.  

An April 2010 private treatment record from Regional Medical Center of San Jose notes that there was normal ROM in the extremities.  

VA treatment records show reports of right knee pain as well as low back pain radiating to the right lower extremity.  In October 2012, physical examination of the right knee found full ROM; there was no swelling or instability.  His gait was normal.  The assessment was likely degenerative joint disease of the right knee.  He was referred for a knee brace.  

A June 2013 private treatment record from Valley Radiology Medical Associates shows a report of knee pain.  Right knee X-rays revealed mild degenerative joint disease of the right knee and enthesophytes arising from the patella increased from the prior exam.  

November 2013 VA treatment records note that the Veteran's leg symptoms are likely related to his back disability.  Physical examination found antalgic gait.  It was noted that the Veteran uses a brace for his right knee.

In a March 2014 statement, the Veteran's wife indicated that the Veteran has had right leg pain that impairs weight bearing, which resolved following treatment for his back disability.  

On March 2014 VA examination (for aid and attendance or housebound), the Veteran endorsed recurrent right knee pain and stiffness, as well as back pain that radiates down the right leg.  He denied flare-ups that impact the function of the right knee.  He reported that he wears a right knee brace most of the time.  On physical examination, right knee ROM was flexion of 140 degree without pain and extension of 0 degrees without pain; on repetitive testing; on repetitive testing, there was additional functional limitation due to excess fatigability.  Strength was full.  There was no history of patellar subluxation/dislocation or any meniscal conditions.  X-rays revealed right knee arthritis.  The examiner opined that the Veteran's impairment of activities of daily living (ADLs) stems from lower back pain flare-ups, and his right knee disability does not cause impairment of ADLs.  The examiner further opined that pain, weakness, fatigability, or incoordination can significantly limit functional ability either during flare-ups, or when the joint is used repeatedly over a period of time; however, it is not possible without resorting to mere speculation to estimate either loss of ROM or describe loss of function because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

On October 2015 VA examination, the Veteran endorsed flare-ups consisting of stiffness with prolonged sitting and increased right knee pain, both frequency and intensity over the last 18 months.  He denied right knee swelling, giving out, or buckling.  It was noted that he wears a knee brace.  On physical examination, right knee ROM was flexion of 110 degrees with pain and extension of 0 degrees with pain; on repetitive testing, there was no additional functional loss due to pain, limitation of motion, weakness, fatigability, or incoordination.  There was no joint instability, pain with weight bearing, tenderness on palpation, or recurrent effusion.  It was noted that the Veteran did not have a history of a meniscus condition or tibial/fibular impairment.  The examiner noted that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups, and that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with flare-ups.  Functional impact on employment included knee pain with prolonged standing and walking, and knee stiffness with prolonged sitting.  

In a February 2016 appellant's brief, the Veteran's representative asserts that the Veteran has right knee pain, fatigue with locking, and near falls due to locking and weakness.  

Based on a review of the evidence, it is reasonably shown that the Veteran's right knee disability has been manifested by arthritis with painful (but less than compensable) limitation of flexion throughout the period for consideration.  The March 2008 radiology report notes the Veteran's complaints of right knee pain and findings of right knee arthritis.  On July 2008 VA examination, he endorsed constant pain and had right knee flexion of 135 degrees, 5 degrees less than the 140 degrees considered normal for knee flexion.  See 38 C.F.R. § 4.71, Plate II.  Although April and October 2012 treatment records show that he had full right knee ROM, the Board finds probative the Veteran's reports of right knee pain and swelling during that time.  Notably, the October 2012 VA treatment records note that there was no swelling when right knee ROM was tested.  Additionally, the Veteran was referred for a knee brace at that time, which suggests that he had at least some degree of right knee functional impairment.  Although the Veteran's March 2014 statement indicated that he had pain with weight bearing, medical providers have attributed such symptoms to his back disability rather than the right knee.  On March 2014 VA examination, he had full right knee ROM, but had additional functional limitation due to excess fatigability on repetitive testing.  Significantly, the examiner did not discount the Veteran's reports of some additional limitation due to pain, swelling, and fatigue on repetitive use.  On October 2015 VA examination, the Veteran endorsed flare-ups consisting of knee pain with prolonged standing and walking and stiffness with prolonged sitting.  Physical examination found right knee ROM was limited to flexion of 110 degrees with pain.  Significantly, the examiner noted that the findings on examination were medically consistent with the Veteran's statements describing functional loss during flare-ups.  The evidence does not show limitation of extension, recurrent subluxation, or lateral instability during the period for consideration.  In light of the foregoing, a 10 percent, but no higher, rating for the Veteran's right knee disability is warranted prior to October 5, 2015, under Codes 5003 and 5260.  

Although the March 2008 radiology report noted a small tear of the medial meniscus, VA examiners did not attribute his symptoms and impairment to a meniscal condition.  Moreover, the Board is assigning a 10 percent rating for right knee impairment prior to October 5, 2015, under Codes 5003 and 5260 based in significant part on the Veteran's reports of pain and swelling.  The Board notes that 38 C.F.R. § 4.14 precludes the assignment of separate ratings when there is duplicative or overlapping symptomatology justifying an evaluation under more than one diagnostic code.  With respect to the period from October 5, 2015, the October 2015 VA examiner did not find impairment due to a meniscal condition.  Therefore, a separate rating under Codes 5258 or 5259 for right knee meniscal dysfunction manifested by pain and swelling would violate the regulatory prohibition against pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, a separate rating for the Veteran's right knee disability under Codes 5258 or 5259 is not warranted throughout the period for consideration.  

As the evidence does not show that the Veteran has (or has had during the period for consideration) right knee ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum at any time, ratings under Codes 5256, 5257, 5262, or 5263 are not warranted.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected right knee disability.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria for the 10 percent rating now assigned throughout.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected right knee disability is exceptional.  The schedular rating assigned throughout is, therefore, adequate; referral for extraschedular consideration is not required.  

Finally, as the record reflects that the Veteran has been employed full-time as a maintenance technician throughout the period under consideration, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for thoracic spine DDD is granted.  

The appeal seeking a rating in excess of 10 percent for hypertension is denied.  

A 10 percent, but no higher, rating is granted for the Veteran's right knee disability prior to October 5, 2015, subject to the regulations governing payment of monetary awards; and a rating in excess of 10 percent for the right knee disability from that date is denied.  


REMAND

March 2014 and October 2015 VA examination reports indicate that ankle/brachial index testing was not performed.  As an ankle/brachial index is another basis for awarding an increased rating for the Veteran's right lower extremity arteriosclerotic peripheral vascular disease (see 38 C.F.R. § 4.104, Code 7114), a remand for another examination that includes such testing is necessary.  As the Board is already remanding the matter, any updated records of VA treatment the Veteran has received for such disability should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for his right lower extremity arteriosclerotic peripheral vascular disease.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an examination by an appropriate VA physician to determine the current severity of his service-connected right lower extremity arteriosclerotic peripheral vascular disease, to specifically include the ankle/brachial index, the results of a Doppler study .  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any additional tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail.  The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


